DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/131,898 (reference application, all citations to the claims filed 23 December 2020). Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-18 of the ‘898 application recites a multilayer ceramic capacitor comprising: a multilayer body including a dielectric ceramic layer and an internal electrode layer stacked in a stacking direction (see claim 1, lines 2-3); and an external electrode connected to the internal electrode layer (see claim 1, lines 4-5); wherein the multilayer body includes a first main surface and a second main surface on opposite sides in the stacking direction, a first side surface and a second side surface on opposite sides in a width direction orthogonal or substantially orthogonal to the stacking direction, and a first end surface and a second end surface on opposite sides in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (see claim 1, lines 6-12); the internal electrode layer includes a first internal electrode layer that extends to the first end surface, and a second internal electrode layer that extends to the second end surface opposite to the first internal electrode layer with the dielectric ceramic layer interposed therebetween (see claim 1, lines 13-19); the external electrode includes a first external electrode on the first end surface and connected to the first internal electrode layer, and a second external electrode on the second end 
With respect to claim 2, claims 1-18 of the ‘898 application recites that a second segregation defined by at least one metal element selected from a group consisting of Mg, Mn, and Si is present at each of an end of the first internal electrode layer in the width direction and an end of the second internal electrode layer in the width direction.  See claim 1, lines 53-57.
With respect to claim 3, claims 1-18 of the ‘898 application recite that a metal element contained in at least a set of segregations, among the first segregation segregated in the first internal electrode layer, the first segregation segregated in the second internal electrode layer, the second 
With respect to claim 5, claims 1-18 of the ‘898 application recite that a region at which the first segregation is present in the first internal electrode layer is about 0.1 µm or more in the length direction; a region at which the first segregation is present in the second internal electrode layer is about 0.1 µm or more in the length direction; a region at which the second segregation is present in the first internal electrode layer is about 0.1 µm or more in the width direction; and a region at which the second segregation is present in the second internal electrode layer is about 0.1 µm or more in the width direction.  See claim 3.
With respect to claim 6, claims 1-18 of the ‘898 application recite that each of the first external electrode and the second external electrode includes a metal and a ceramic material.  See claim 6.
With respect to claim 7, claims 1-18 of the ‘898 application recite that each of the first external electrode and the second external electrode includes a Ni layer, a first plated layer, and a second plated layer.  See claim 7.
With respect to claim 8, claims 1-18 of the ‘898 application recite that each of the first external electrode and the second external electrode further includes a Cu layer.  See claim 8.
With respect to claim 9, claims 1-18 of the ‘898 application recite that the outer layer portion includes a plurality of dielectric ceramic layers.  See claim 9.
With respect to claim 10, claims 1-18 of the ‘898 application recite that the dielectric ceramic layer includes ceramic grains.  See claim 10.
With respect to claim 11, claims 1-18 of the ‘898 application recite that a thickness of the outer layer portion is about 15 µm or more and about 40 µm or less.  See claim 11.
With respect to claim 12, claims 1-18 of the ‘898 application recite that the first dielectric ceramic layer includes Mg; the second dielectric ceramic layer includes Sn; and the third dielectric ceramic layer includes at least one metal element selected from a group consisting of Mg, Mn, and Si.  See claim 12.
With respect to claim 13, claims 1-18 of the ‘898 application recite that the dielectric ceramic layer includes a rare earth element in an amount of about 0.2 mol% or more and about 5 mol% or less with respect to 100 moles of Ti.  See claim 13.
With respect to claim 14, claims 1-18 of the ‘898 application recite that the dielectric ceramic layer has a perovskite structure as a main component.  See claim 14.
With respect to claim 15, claims 1-18 of the ‘898 application recite that a thickness of each of the first internal electrode layer and the second internal electrode layer is about 0.25 µm or more and about 0.4 µm or less.  See claim 15.
With respect to claim 16, claims 1-18 of the ‘898 application recite that a thickness of each of the first dielectric ceramic layer and the second dielectric ceramic layer is about 0.4 µm or more and about 0.55 µm or less.  See claim 16.
With respect to claim 17, claims 1-18 of the ‘898 application recite that the first internal electrode layer includes a plurality of first interspersed internal electrodes interspersed discontinuously in the length direction; and the second internal electrode layer includes a plurality of second interspersed internal electrodes interspersed discontinuously in the length direction.  See claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/131,898 (reference application, all citations to the claims filed 23 December 2020) in view of Suzuki (US Pat. App. Pub. No. 2008/0304204). 
With respect to claim 4, claims 1-18 of the ‘898 application fail to recite that the first dielectric ceramic layer includes Ba and Ti; and contents of metal elements included in the first segregation and the second segregation with respect to the internal electrode layer are each about 0.3 mol% or more relative to 100 moles of Ti.
Suzuki, on the other hand, teaches that the first dielectric ceramic layer includes Ba and Ti (see paragraph [0074]); and contents of metal elements included in the first segregation and the second segregation with respect to the internal electrode layer are each about 0.3 mol% or more relative to 100 moles of Ti.  See paragraphs [0053] and [0054], wherein the Mg-rich regions (i.e., segregation region) disposed at an end interface of internal electrode 1 include Mg content having at least 0.5 mol to 1 mol of Mg to 100 mol of the ceramic material.  Such an arrangement results in improved moisture resistance.  See paragraph [0054].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-18 of the ‘898 application, as taught by Suzuki, in order to improve moisture resistance of the capacitor.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 2017/0018363) discloses a ceramic capacitor having silicon segregations along side margins, but fails to disclose that the segregations at the end of the internal electrodes in the length direction, or that the recited second dielectric layer includes an element which would form said segregations.  Suzuki (US 2008/0304204) discloses a ceramic component wherein Mg-rich regions can be disposed to surround internal electrodes, but fails to disclose segregation regions consisting of Mg, Mn, and Si.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848